
	

114 HR 4380 IH: Equal Protection in Travel Act of 2016
U.S. House of Representatives
2016-01-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 4380
		IN THE HOUSE OF REPRESENTATIVES
		
			January 13, 2016
			Mr. Amash (for himself, Mr. Conyers, Mrs. Dingell, and Mr. Massie) introduced the following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To amend the Immigration and Nationality Act to remove limitations on the ability of certain dual
			 citizens from participating in the Visa Waiver Program, and for other
			 purposes.
	
	
 1.Short titleThis Act may be cited as the Equal Protection in Travel Act of 2016. 2.Removal of limitations of certain dual citizens from participating in the Visa Waiver ProgramSection 217(a)(12) of the Immigration and Nationality Act (8 U.S.C. 1187(a)(12)) is amended—
 (1)in subparagraph (A)— (A)by striking clause (ii);
 (B)by striking (C)— and all that follows through the alien has not been present and inserting (C), the alien has not been present; and (C)by redesignating subclauses (I), (II), and (III) as clauses (i), (ii), and (iii); and
 (2)in subparagraph (B), in the matter preceding clause (i), by striking (A)(i) and inserting (A).  